Citation Nr: 0116555	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-00 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
atrophy of the left testicle, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 1999, a statement of the 
case was issued in November 1999, and the veteran's 
substantive appeal was received in December 1999.  A personal 
hearing was conducted at the RO in February 2000 and the 
veteran testified at a Board hearing at the RO in February 
2001.  At this hearing, the veteran also raised the issue of 
entitlement to service connection for right testicle 
disability.  This matter is referred to the RO for 
appropriate action.


REMAND

The veteran's service-connected left testicle disability has 
been rated by the RO as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.115b, Diagnostic Codes 7523-7525 
(2000).  These codes pertain to testes atrophy and epididymo-
orchitis.  From a preliminary review of the medical evidence, 
it appears that the veteran also may have a neurological 
disability related to his service-connected disability.  In 
this regard, the Board notes that the veteran's private 
physician has indicated in medical records and in an April 
1998 letter that the veteran's left orchialgia was felt to be 
related to probable nerve root hypersensitivity related to 
mumps orchitis.  Additional development is necessary to 
clarify this suspected finding as well as consideration of 
the propriety of a separate rating for nerve involvement. 

Further, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation sets forth notice and assistance provisions for 
VA to follow with regard to claims.  Review of the record by 
the RO to ensure compliance with the Veterans Claims 
Assistance Act of 2000 is appropriate.

Additionally, evidence pertinent to the issue on appeal has 
been added to the claims file subsequent to the February 2000 
supplemental statement of the case.  This evidence has not 
yet been reviewed by the RO.

Accordingly, this case is REMANDED for the following actions:

1.  Any pertinent VA and private medical 
records (not already of record) 
documenting ongoing treatment for the 
veteran's left testicle disability should 
be associated with the claims file.

2.  The RO should also review the claims 
file and take any action deemed necessary 
to comply with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.

3.  The veteran should be afforded a VA 
medical examination to determine the 
nature and severity of his service-
connected left testicle disability, to 
include whether any neurological 
disability is related to the service-
connected left testicle disability.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  All medically indicated 
tests and studies should be accomplished, 
and complaints and clinical 
manifestations should be reported in 
detail.  Following the examination and a 
review of pertinent records associated 
with the claims file, the examiner is 
requested to offer opinions as to whether 
any neurological disability (to include 
nerve root hypersensitivity) is related 
to the service-connected left testicle 
disability or cannot be reasonably 
differentiated from the service-connected 
left testicle disability.  A detailed 
rationale for all opinions expressed is 
hereby requested. 

4.  The RO should then review the 
expanded record and determine whether a 
rating in excess of 10 percent for the 
veteran's service-connected left testicle 
disability is warranted and also whether 
a separate rating for a neurological 
disability associated with the left 
testicle is warranted.  The veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The purpose of this remand is to obtain additional 
development.  The veteran and his representative are free to 
submit additional evidence and/or argument in connection with 
the matters addressed by the Board in this remand.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


